In a proceeding pursuant to CPLR article 78 to, inter alia, review a determination of the New York City Transit Authority terminating petitioner as a probationary police officer, the authority and the chief of its police department purportedly appeal (1) from an order of the Supreme Court, Kings County (Leone, J.), dated April 2, 1981, which, inter alia, directed that they hold an evidentiary hearing, and (2) as limited by their brief, from so much of an order of the same court, dated May 20,1981, as, upon granting reargument, adhered to its original determination. Leave to appeal is hereby granted by Justice Brown. Appeal from order dated April 2, 1981 dismissed, without costs or disbursements. Said order-was superseded by the order entered upon reargument. Order dated May 20,1981 affirmed insofar as appealed from, without costs or disbursements. We agree with Special Term that in light of the involvement in this matter of the New York City Police Department, the New York City Department of Personnel and the New York City Civil Service Commission, they should appear and participate in the hearing to be held. Mangano, J. P., Thompson, Brown and Niehoff, JJ., concur.